Citation Nr: 1414996	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-45 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDINGS OF FACT

1.  Second degree pes planus was noted on the Veteran's service entrance examination. 

2.  The Veteran's pre-existing bilateral pes planus was not aggravated during military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated February 2008.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service VA treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


II.  Analysis

The Veteran contends that he did not have pes planus prior to his active duty military service, and that his current bilateral pes planus was incurred in and caused by that service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Under the governing criteria, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306 (2013).

If a pre-existing disorder is "noted" on entering service, in accordance with 38 U.S.C.A. § 1153, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  "Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On the Veteran's May 1977 service induction examination report, the examiner noted that the Veteran had an abnormality of the feet, specified that it was asymptomatic second degree pes planus, and qualified him for enlistment.  The Veteran did not report any foot problems on his May 1977 report of medical history.  

In August 1977, the Veteran complained of pain in both arches of his feet after prolonged marching or running, and was prescribed a regimen of moist heat, oil of wintergreen, and insoles.  Later that month, the Veteran again complained of pain in both arches, as well as cramps in both feet.  In February 1978, the Veteran again presented for treatment of pain in both feet on ambulation.  He stated he had experienced the pain since boot camp training in July 1977, and that it had gradually increased.  The examiner diagnosed the Veteran with bilateral pes 
planus.  In March 1978 the Veteran again presented with sore feet, and he returned with the same complaints several days later.  At that time he indicated he had been experiencing pain in his feet for one month.  The examiner diagnosed him with tinea pedis.  In April 1978, the Veteran presented with continuing pain in his feet, and indicated he was presently under a 90-day profile.  The examiner diagnosed him with bilateral pes planus, and prescribed insoles.  Later that month, the 
Veteran returned to the clinic and requested a renewed profile.  He was referred 
to a podiatrist, and was given a 60-day profile several days later.  In June 1978, the Veteran again presented to the clinic with complaints of continued pain in both feet and arches, which he stated occurred with extensive ambulation.  He was given a 30-day profile.  In July 1978, the Veteran was given a 60-day profile.  In September 1978, podiatry treatment notes indicated that the Veteran was going to be evaluated for a permanent L3 profile for painful bilateral pes planus.  

The Veteran received a medical examination in August 1978 in connection with the expeditious discharge program.  At that time, the Veteran noted foot trouble on his report of medical history.  In the physician's summary, the examiner noted that the Veteran described foot cramps when standing for periods and when running.  No foot condition was noted on the August 1978 report of medical examination.  

Post-service medical treatment records for the Veteran are sparse.  In March 2004, the Veteran was admitted to a VA medical center for substance abuse.  Based on preliminary examination, the Veteran received a podiatry consultation in April 2004, at which time he reported pain in the arches of his feet.  Orthotic arch supports were prescribed to address the condition, assessed as "foot/arch pain."

The Veteran was afforded a VA feet examination in April 2008 in connection 
with the instant claim.  The Veteran described his current condition as a chronic, constant pain sensation in the arch of his foot upon awakening.  He indicated that the pain decreased throughout the day with ambulation.  He reported that walking more than one mile exacerbated his condition, as did standing for fifteen minutes or more.  Upon physical examination, and after reviewing an x-ray study, the examiner diagnosed the Veteran with bilateral pes planus and bilateral degenerative joint disease of the first metatarsophalangeal joints.  No etiological opinion was provided.

In September 2010, a VA medical opinion was requested to address the question of whether the Veteran's pre-existing pes planus had been permanently aggravated beyond normal progression by service.  The examiner who provided the opinion reviewed the Veteran's claims file, and noted that the Veteran was shown to have pes planus prior to entering service.  She opined that the Veteran's pre-existing pes planus was not permanently aggravated beyond normal progression by his military service.  She stated that the complaints of painful feet in service were acute, and were due to the level of activity in which the Veteran was participating at the time.  She also stated that there was no evidence of a permanent worsening of the preexisting condition.

Based on a review of the entire record, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral pes planus.  The Board acknowledges the argument, in a February 2014 brief submitted by the Veteran's representative, that the induction examination did not note a pre-existing bilateral foot condition.  However, the Veteran's May 1977 induction examination did, in fact, specifically note asymptomatic second degree pes planus.  Because pes planus was noted on the entrance examination, the burden then shifts to the Veteran to show an increase in disability during service.  See 38 U.S.C.A. § 1153.  In this instance, the Board finds that the evidence of record pertaining to the manifestations of the Veteran's pes planus prior to, during, and subsequent to service do not reflect an increase in severity of the underlying disability during service.  As previously discussed, symptoms of a preexisting condition may temporarily worsen without constituting a worsening of the underlying condition.  See Hunt v. Derwinski, 1 Vet. App. at 297 (1991).  

The Veteran was noted to have pes planus throughout service, and to have experienced symptoms associated with his pes planus during that time.  However, the September 2010 VA examiner opined that there was no evidence of permanent worsening of the Veteran's pre-existing pes planus.  At this point, the Board notes that the Veteran's representative alleges that the September 2010 VA examiner was not a specialist in this field of medicine, and has requested a remand on that basis.  However, a specific reason as to why the examiner was not qualified to give a medical opinion has not been provided.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  The examiner is an adult nurse practitioner (ANP) and has a doctor of nursing practice (DNP).  She clearly has sufficient medical training and expertise to render a competent medical opinion.  Therefore, absent persuasive argument or evidence that the September 2010 opinion was flawed or inaccurate, or that the examiner was otherwise not qualified to render a medical opinion, the Board finds the September 2010 opinion to be competent.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).

The Board also finds the September 2010 medical opinion probative, and finds that its conclusions are supported by the treatment sought by the Veteran during service.  The Veteran's pattern of treatment during service suggests that he was seeking to avoid symptoms caused by particular activities, rather than seeking continuous treatment for a worsened disability.  During the latter part of his service, in particular, the Veteran sought treatment only when his temporary medical profiles were about to expire.  Moreover, and in contrast to the Veteran's frequent in-service clinic visits, he did not complain of or seek treatment for symptoms of pes planus post-service until he noted foot pain on a general podiatry examination in 2004.  

Although the Veteran has alleged that his pes planus was aggravated by his military service, there is no indication that he has specialized training in determining the etiology of medical conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the question of whether the Veteran's pre-existing disability was aggravated by his military service (versus just a temporary exacerbation of symtpoms) requires medical expertise to determine.  
As such, the Veteran's own opinions regarding the relationship between his pre-existing foot condition and his service are not competent medical opinions.  The Board accords significantly greater weight to the opinion of the VA examiner than to the Veteran's lay assertions, and finds that there was no in-service aggravation of the Veteran's pre-existing pes planus.  There is no competent medical opinion to the contrary.

In summary, pes planus was noted upon entrance into military service, and the most probative evidence of record indicates that the pre-existing disorder was not aggravated beyond natural progression during the Veteran's service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


